ALLOWANCE
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
As the closest reference for claim 1, the prior art as discussed on the office action mailed on 2/12/2021 discloses an apparatus with circuit board and multiple voice coil motor actuator components.
SHAW fails to show:
multiple voice coil motor (VCM) actuator components including multiple magnets mounted to the control board, each of the multiple magnets generating a magnetic field that contributes to an electromagnetic interaction that drives movement of an actuator arm of a storage cartridge coupled to one of the multiple cartridge slots.
Claims 9 and 15 were discussed previously in the office action mailed on 2/12/2021.
	These features, in combination with the other features of the claims, are not anticipated by, nor made obvious over, the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS E GARCIA whose telephone number is (571)270-1354.  The examiner can normally be reached on M-Th 9-6pm F 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CARLOS E. GARCIA
Primary Examiner
Art Unit 2688


/Carlos Garcia/Primary Examiner, Art Unit 2683                                                                                                                                                                                                        3/22/2021